DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice to Applicant
	This communication is in response to application filed 10/30/20.  It is noted that application claims benefit to 62/928,260 filed 10/30/2019.  Claims 1-14 are pending.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10 is directed the system of claim 8 but recites “both the patient and provider sign the dynamically generated confirmations…” It is unclear how this method step further limits the system claim.  Clarification is needed.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
 
Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
 
Claims 1-7 are drawn to a method for providing a distribution platform for physician-owned DME, which is within the four statutory categories (i.e. process).   Claims 8-14 are drawn to a system for providing a distribution platform for physician-owned DME, which is within the four statutory categories (i.e. machine).    
 
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.
 
Representative independent claim 1 and similar claim 8 include limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:
A computer implemented method of providing a distribution platform for physician-owned Durable Medical Equipment (DMEs), the method comprising: 
authenticating a physician and selecting or creating a patient; 
determining a set of possible diagnosis code combinations that match a service being provided; 
 
selecting a product from a displayed set of products that match the service being provided;
dynamically generating a set of medical necessities;
confirming the dynamically generated set of medical necessities; 
selecting a product SKU based on the determined set of possible diagnosis code combinations, the selected product, and the confirmed set of medical necessities; 
dynamically generating confirmations based on DMEPOS standards, and confirming said dynamically generated confirmations by electronical signature of the physician, wherein the confirmation with signature is recorded with a time stamp; 
electronically signing, by the physician, a recap of the prescription;
 
and dynamically generating a set of confirmations,
and confirming and electronically signing, by the patient, the dynamically generated set of confirmations, wherein the confirmations are stored with a time stamp.
 
The limitations of authenticating a physician and creating a patient; determining a set of possible diagnosis codes; selecting a product; dynamically generating a set of medical necessities; confirming the necessities; selecting a product SKU; dynamically generating confirmations based on DMEPOS standards; and signing confirmations as drafted and detailed above, are steps that, under its broadest reasonable interpretation, recites steps for organizing human interactions.  The claimed invention is a method that allows a system to generate medical necessities ensure they adhere to DMEPOS standards and document proof.  This is a method of managing interactions between a physician and patient to distribute medical necissities and durable medical equipment thus falling into one category of abstract idea. (see 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019).  That is other than reciting a "computer-implemented" method and "electronically signing" language, nothing in the claim element precludes the steps from practically being performed between people or by a person.  If a claim limitation, under its broadest reasonable interpretation, covers interactions between people or managing personal behavior or relationships then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
 Furthermore, dependent claims 2 and 9 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract). 
In relation to claims 4 and 11 these claims specify that deeming a diagnosis code and product as medically necessary which is a mental process as it is an evaluation that can, at the currently claimed high level of generality, be practically performed in the human mind.
In relation to claims, 5-7 and 12-14, these claims specify that assigning each product with logic parameters and requiring documentation, under its broadest reasonable interpretation, covers interactions between people or managing personal behavior or relationships

2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A computer implemented method of providing a distribution platform for physician-owned Durable Medical Equipment (DMEs), the method comprising: 
authenticating a physician and selecting or creating a patient; 
determining a set of possible diagnosis code combinations that match a service being provided;
 selecting a product from a displayed set of products that match the service being provided;
dynamically generating a set of medical necessities;
confirming the dynamically generated set of medical necessities; 
selecting a product SKU based on the determined set of possible diagnosis code combinations, the selected product, and the confirmed set of medical necessities; 
dynamically generating confirmations based on DMEPOS standards, and confirming said dynamically generated confirmations by electronical signature of the physician, wherein the confirmation with signature is recorded with a time stamp; 
electronically signing, by the physician, a recap of the prescription; 
and dynamically generating a set of confirmations,
and confirming and electronically signing, by the patient, the dynamically generated set of confirmations, wherein the confirmations are stored with a time stamp.
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
The additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception 
the recitations performing the functions by the computer amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see paragraph [0018] of the present Specification, see MPEP 2106.05(f)
generally link the abstract idea to a particular technological environment or field of use – for example, the recitation of electronically signing merely limits the abstract idea the environment of a computer, see MPEP 2106.05(h))
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).
For these reasons, representative independent claim 1 and analogous independent claim 8 do not recite additional elements that integrate the judicial exception into a practical application.  Thus, taken alone, any additional elements do not integrate the at least one abstract idea into a practical application.
 
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, the independent Claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and generally linking the abstract idea to a particular technological environment or field of use and the same analysis applies with regards to whether they amount to “significantly more.”  
The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-2, 4-9 and 11-14 are ineligible under 35 USC §101.

Allowable Subject Matter
Claim 3 is allowed.  Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Subject Matter free from Prior Art
	Claims 1-2 and 4-14 teach subject matter free from prior art.  

The closest domestic prior art of record: Fritschen (2002/0133376) teaches a health care network with durable medical equipment prescription and physician signature services.  Fritschen teaches electronic image signatures are used along with digital signatures to authenticate the documents and other information.  The signatures are attached to provide information about the approval by physicians of DME related documents and certificates of necessity.  

The closest foreign prior art of record Campbell (CA-3051676-A1) teaches a method of patient management including receiving therapy data associated with a plurality of durable medical devices and a first set of patients, and displaying an overview of patient compliance and a plurality of customizable tiles.
Foreign 

The closest non-patent literature of record “Trac Medical Solutions” (“Trac Medical Solutions Inks Agreement with Apria Healthcare to Implement CareCert Electronic Form Processing Solution.”  Business Wire 04 Mar 2004: 5176) teaches TracMed will deliver and implement its CareCert solution to electronically process
Certificates of Medical Necessity (eCMNs) and Physician Written Orders.

However, the closest prior arts of record do not expressly teach: 
dynamically generating a set of medical necessities;
confirming the dynamically generated set of medical necessities;
selecting a product SKU based on the determined set of possible diagnosis code combinations, the selected product, and the confirmed set of medical necessities;
dynamically generating confirmations based on DMEPOS standards, and
confirming said dynamically generated confirmations by electronical signature of the physician, wherein the confirmation with signature is recorded with a time stamp;
electronically signing, by the physician, a recap of the prescription; and
dynamically generating a set of confirmations, and confirming and
electronically signing, by the patient, the dynamically generated set of
confirmations, wherein the confirmations are stored with a time stamp.

No final decision on patentability has been made in light of pending rejections.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207. The examiner can normally be reached Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        5/7/2022